United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-86
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal from an August 8, 2008 merit
decision of the Office of Workers’ Compensation Programs, which affirmed the termination of
her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits for her accepted lumbar condition benefits effective June 14, 2007; and
(2) whether appellant established that she had any continuing disability or residuals of accepted
lumbar condition after May 4, 2007.
FACTUAL HISTORY
This is the second appeal to the Board. In a February 25, 2008 decision, the Board set
aside Office decisions dated February 9 and June 28, 2007 denying appellant’s claim for an

occupational disease and remanded the case for further development.1 The Board found that the
medical evidence was sufficient to require further development and instructed the Office to refer
appellant to an appropriate medical specialist to determine whether she developed carpal tunnel
syndrome of the left wrist or tendinitis of the left elbow as a result of performing her
employment duties. The facts and the circumstances of the case as set forth in the Board’s prior
decision are incorporated herein by reference.
The record reveals that, on September 13, 2006, appellant filed an occupational disease
claim for a low back injury due to lifting luggage and standing in her job.2 She submitted reports
from Dr. Peter M. Cimino, a Board-certified orthopedic surgeon, dated August 28 to
October 10, 2006. Dr. Cimino noted that appellant did not relate her injury to a specific incident
but from performing various physical activities at the employing establishment. He diagnosed
lumbar spondylosis and left leg radiculopathy and recommended steroid injections. Dr. Cimino
opined that appellant’s preexisting low back condition was accelerated by her work activities. A
September 11, 2006 magnetic resonance imaging (MRI) scan of the lumbar spine showed diffuse
annular disc bulge with severe loss of disc height at L5-S1 and central disc protrusion with mild
to moderate narrowing at L4-5.
Appellant submitted reports dated December 5, 2006 and February 9, 2007, from
Dr. Bradley S. Bowdino, a Board-certified neurologist. She reported repetitively lifting luggage
while screening passengers at work and attributed her back injury to the work environment.
Dr. Bowdino recommended physical therapy.
Dr. Stephen Hosman, a Board-certified
anesthesiologist, provided treatment from November 13, 2006 to February 13, 2007. He
diagnosed bilateral lumbar radiculopathy and L4-5, L5-S1 protruding discs and recommended
epidural steroid injections.
On April 10, 2007 the Office referred appellant to Dr. Anil K. Agarwal, a Board-certified
orthopedic surgeon, for a second opinion. In a May 7, 2007 report, Dr. Agarwal noted
examining appellant on May 4, 2007 and reviewed her work history. Low back examination
revealed negative scoliosis, lordosis and kyphosis, normal gait, decreased range of motion with
pain, normal reflexes and strength, no sensory deficit and positive straight left test. Examination
of the thoracic spine showed negative scoliosis and kyphosis with normal range of motion.
Examination of the cervical spine revealed negative scoliosis, lordosis and kyphosis, normal gait,
normal range of motion, normal cervical compression and Spurling test, normal reflexes and
strength and no sensory deficit. Dr. Agarwal diagnosed possible mild lumbar strain, healing, that
was work related. He also diagnosed preexisting severe foraminal narrowing, mild to moderate
central canal narrowing and chronic lumbar strain. Dr. Agarwal opined that appellant possibly
had a temporary exacerbation of preexisting moderate to severe foraminal stenosis and mild to
moderate central canal narrowing. He reviewed Dr. Cimino’s August 28, 2006 report of lower
back pain with radiation of pain to the left leg, which was present for some time but which had
worsened over within the prior two weeks. Dr. Agarwal indicated that for more than six months
1

Docket No. 07-1878 (issued February 25, 2008).

2

The current appeal to appellant’s claim for a low back condition. The record reveals that appellant filed a
separate claim for a traumatic injury sustained on November 30, 2005, file number xxxxxx259, that was accepted by
the Office for right superior labrum tear. This claim was consolidated with the current one before the Board.

2

appellant did not perform any heavy work and was assigned light duty. He opined that appellant
sustained a temporary aggravation of her preexisting lower lumbar spine condition. Dr. Agarwal
noted a history of no particular incident or repetitive strain to appellant’s back before her claim
of lower back pain and opined that she had a preexisting problem. He prepared a work capacity
evaluation and noted that appellant reached maximum medical improvement and could return to
work full time subject to restrictions.
In a supplemental report dated May 22, 2007, Dr. Agarwal responded to the Office’s
request for further information. He opined that appellant had an exacerbation of her preexisting
back condition. Dr. Agarwal diagnosed preexisting but asymptomatic severe foraminal
narrowing of the lumbar spine with mild to moderate central canal narrowing and chronic lumbar
strain. He opined that appellant most likely sustained a mild lumbar strain at work and had
preexisting problems which were asymptomatic. Dr. Agarwal advised that appellant reached
maximum medical improvement and returned to preinjury status and sustained no permanent
impairment due to her work injury.
On May 30, 2007 the Office accepted appellant’s claim for temporary aggravation of
spinal stenosis of the lumbar region. It noted that Dr. Agarwal had determined that the
temporary aggravation had ceased and appellant returned to her preinjury status with no
permanent impairment.
By decision dated June 14, 2007, the Office terminated appellant’s compensation benefits
effective May 4, 2007 for the accepted temporary aggravation of lumbar spinal stenosis on the
grounds that the weight of the medical evidence as represented by Dr. Agarwal established that
she had no continuing disability or residuals of her accepted employment injury.
Appellant requested a telephonic hearing, which was held on March 5, 2008. She
submitted reports from Dr. Bowdino dated November 8, 2006 to June 30, 2007. Dr. Bowdino
treated her for back pain and radiating leg pain with an onset of symptoms occurring in
February 2006. He diagnosed degenerative disc disease with disc space collapse and modic
changes at L5-S1. Dr. Bowdino recommended conservative treatment beginning with epidural
steroid injections. On June 1, 2007 he noted that conservative treatment had failed and
recommended an L5-S1 transformational lumbar interbody fusion. On July 16, 2007
Dr. Bowdino performed spinal fusion surgery with a posterior pedicle screw instrumentation,
placement of capstone interbody cage and morcellization of autograft for arthrodesis.3 He
diagnosed severe degenerative disc disease at L5-S1 with leftward herniation at L5-S1.
In reports dated February 13, 2007 to February 25, 2008, Dr. Hosman treated appellant
for low back pain radiating into the hips and legs and administered multiple epidural steroid
injections. An April 3, 2007 lumbar spine MRI scan showed unchanged small central protrusion
at L4-5 and diffuse disc bulge at L5-S1, mild to moderate L4-5 central canal narrowing,
moderate to severe bilateral neural foraminal narrowing at L5-S1 and interspinous ligament
degenerative changes at L4-5 and L5-S1. An October 9, 2007 lumbar spine MRI scan revealed
small broad-based central disc protrusion at L4-5, no underlying stenosis, postoperative changes
at L5-S1 with associated granulation tissue around the thecal sac predominately along the left S1
3

This surgery was not authorized by the Office as related to appellant’s accepted work injury.

3

nerve root sheath. In a undated statement, appellant disputed Dr. Agarwal’s finding that she had
returned to preinjury status and asserted that she still had pain and a worsening lumbar condition
for which she underwent surgery in July 2007. She submitted articles describing a herniated
disc.
In a decision dated May 28, 2008, the hearing representative affirmed the June 14, 2007
decision.
On June 24, 2008 appellant requested reconsideration and asserted that she had no back
problem before her work injury. She submitted reports from Dr. Bowdino dated February 9 and
July 16, 2007 and an x-ray of the lumbar spine dated October 8, 2007, all previously of record.
An August 13, 2007 x-ray of the lumbar spine showed posterior changes and disc space fusion at
L5-S1 with anatomic alignment. A May 13, 2008 lumbar spine computerized tomography (CT)
scan revealed spinal instrumentation at L5-S1 with anterior cage fusion of the disc space and
posterior screw and plate fusion with no obvious hardware complication. A May 30, 2008
lumbar spine CT scan noted findings consistent with L4-5 disc herniation, posterior spinal
stenosis, minimal disc bulge at L3-4 and previous L5-S1 posterior stabilization
hemilaminectomy and fusion.
In a decision dated August 8, 2008, the Office denied modification of the May 28, 2008
Office decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that the disability has ceased or that it is no longer related to the employment. The burden of
proof on the Office includes the necessity of furnishing rationalized medical opinion evidence
which is based on a proper factual and medical history.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for temporary aggravation of spinal stenosis of the
lumbar region that had resolved. It based its finding on the reports of Dr. Agarwal, a second
opinion physician.
In a May 7, 2007 report, Dr. Agarwal provided an extensive review of appellant’s
medical history, reported examination findings and diagnosed possible mild lumbar strain,
healing, that was work related. He also diagnosed preexisting severe foraminal narrowing of the
lumbar spine, mild to moderate central canal narrowing and chronic lumbar strain. Dr. Agarwal
opined that appellant had a temporary exacerbation of preexisting moderate to severe foraminal
stenosis and mild to moderate central canal narrowing. He reviewed Dr. Cimino’s August 28,
4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); J.M., 58 ECAB ___ (Docket No. 06-661, issued
April 25, 2007).

4

2006 report, which revealed that appellant’s lower back pain and radiculopathy were present for
some time but had recently worsened. Dr. Agarwal also noted that appellant had been working a
light-duty job for more than six months. He explained that appellant had no ongoing trauma but
had sustained a temporary aggravation of her preexisting lower lumbar spine condition.
Dr. Agarwal noted that appellant experienced no particular incident or repetitive strain to her
back before her claim of lower back pain and opined that this was a preexisting problem. He
prepared a work capacity evaluation and noted that appellant reached maximum medical
improvement and could return to work full time subject to restrictions. In a supplemental report
dated May 22, 2007, Dr. Agarwal diagnosed preexisting but asymptomatic severe foraminal
narrowing of the lumbar spine with mild to moderate central canal narrowing and chronic lumbar
strain. He opined that appellant most likely sustained a mild lumbar strain at work and had
preexisting problems which had been asymptomatic and which were exacerbated. Dr. Agarwal
further opined that appellant reached maximum medical improvement and returned to preinjury
status and sustained no permanent impairment due to her work injury. He did not indicate that
she had any ongoing symptoms or condition attributable to her employment.
Appellant submitted reports from Dr. Bowdino, dated November 8, 2006 to July 16,
2007, who treated her for back pain and leg pain and diagnosed degenerative disc disease with
disc space collapse and modic changes at L5-S1. On July 16, 2007 Dr. Bowdino performed an
L5-S1 transformational lumbar interbody fusion. Other reports from Dr. Hosman dated
November 13, 2006 to February 25, 2008, noted appellant’s continued conservative treatment for
low back pain radiating into the hips and legs. He diagnosed low back, bilateral lumbar
radiculopathy and L4-5, L5-S1 protruding discs and recommended epidural steroid injections.
However, Drs. Bowdino and Hosman did not adequately explain the reasons why any continuing
low back condition, disability or restrictions were causally related to the accepted employment
injury.6 Additionally, their reports did not include a rationalized opinion regarding the causal
relationship between appellant’s current low back condition and her accepted conditions.7
The Board finds that the opinion of Dr. Agarwal represents the weight of the evidence
and establishes that appellant’s work-related conditions have resolved. Dr. Agarwal found that
appellant did not have residuals from the condition of temporary aggravation of spinal stenosis of
the lumbar region, that she returned to preinjury status and could return to her regular duty with
restrictions due to her preexisting conditions. There is no contemporaneous medical evidence of
equal weight supporting appellant’s claim for continuing disability and medical residuals.

6

See Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

For these reasons, the Office met its burden of proof in terminating appellant’s benefits
for the accepted temporary aggravation of spinal stenosis of the lumbar region.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.8 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence, which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.9
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals of
her resolved temporary aggravation of spinal stenosis of the lumbar region causally related to her
accepted employment conditions on or after June 14, 2007.
On reconsideration, appellant submitted February 9 and July 16, 2007 reports from
Dr. Bowdino that were previously of record and did not otherwise support a continuing
work-related condition after benefits were terminated. Other reports submitted included x-rays
of the lumbar spine dated August 13 and October 8, 2007, two CT scans of the lumbar spine
dated May 13 and 30, 2008. However, these diagnostic reports do not provide an opinion as to
whether appellant had continuing work-related residuals or disability after June 14, 2007
causally related to her accepted low back condition. Therefore, they are insufficient to establish
appellant’s claim.
None of the medical reports submitted by appellant on reconsideration included a
physician’s rationalized opinion regarding the causal relationship between her current condition
and her accepted work-related conditions.

8

See I.J. 59 ECAB ___ (Docket No. 07-2362); Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia DavisBanks, 44 ECAB 389 (1993); Joseph M. Campbell, 34 ECAB 1389 (1983).
9

See Connie Johns, 44 ECAB 560 (1993); James Mack, 43 ECAB 321 (1991).

6

CONCLUSION
The Board finds that the Office met its burden of proof to terminate benefits effective
June 14, 2007. The Board further finds that appellant failed to establish that she had any
continuing work-related condition or disability after June 14, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8 and May 28, 2008 are affirmed.
Issued: May 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

